ON MOTION FOR REHEARING
The motions for rehearing of Burk Royalty Company and Citizens National Bank have been considered and we find merit in their point that the record contains some evidence to support the judgment that Mrs. Riley abandoned her homestead.
However, we have considered all the evidence and sustain her point that such finding is against the great weight and preponderance of the evidence. In Re King’s Estate, 150 Tex. 662, 244 S.W.2d 660 (1951).
That part of our judgment of January 29, 1971, rendering judgment in favor of Mrs. Riley is set aside and judgment insofar as she is concerned is reversed and remanded. In all other respects, the judgment is affirmed.